Citation Nr: 1547539	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to July 2007 and from May 2009 to September 2011.  The Veteran also served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 RO decision.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Lincoln, Nebraska.  A transcript of the proceeding has been associated with the claims file.  

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issues on appeal are either being granted in full or have been withdrawn, the Board finds that no further discussion is needed with regard to the requirements of Bryant.  

In July 2014 and January 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he desired to withdraw his appeals regarding the ratings assigned to his service-connected posttraumatic stress disorder (PTSD) and right shoulder strain and the issues of entitlement to service connection for a sleep condition and for difficulty breathing as due to an undiagnosed illness.  Accordingly, the Board does not have jurisdiction to review these issues at this time. 

Additionally, the Board notes that additional evidence has been associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  However, as the issues on appeal are either being granted in full or have been withdrawn, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim as done below.


FINDING OF FACT

Plantar fasciitis of the left foot has been shown to be etiologically related to the Veteran's service.


CONCLUSION OF LAW

Service connection for plantar fasciitis of the left foot is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case with regard to the Veteran's claim for service connection for a left foot condition, and the withdrawal of all other issues on appeal, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Entitlement to service connection for a left foot condition.

The Veteran asserted at the April 2015 hearing and at the July 2014 Informal Conference that, while he did have a floating pellet on the outside of his left foot prior to service, the pain he incurred in service was on the inside of this foot.  His service duties and training required him to run 5 miles a day, and he developed pain on the inside of his foot, for which he was put on profile.  

A review of his service treatment records reveals that the Veteran complained of left foot pain in May and June 2011. 

In October 2013, the Veteran underwent a VA foot examination, at which the examiner determined that the Veteran's claimed left foot issue less likely than not was incurred in, caused by, or aggravated by the left foot pain that occurred in May 2011.  As part of the rationale for this opinion, the examiner noted that the Veteran's left foot was normal on examination, and there was no diagnosable chronic disabling foot condition at that time.  

In a July 30, 2015, VA podiatry consult note, the Veteran was noted as having plantar fasciitis.

As the October 2013 VA opinion is predicated on the finding that the Veteran does not have a current left foot condition, and the Veteran has since been diagnosed with a left foot condition, the Board finds this opinion to be inadequate.

Further, the Board notes that, while the Veteran has asserted that he has a pellet in his left foot that he sustained as a child, his service treatment records provide no indication of a pre-existing left foot disability.  

Therefore, as medical records do not reflect that the Veteran had a pre-existing left foot disability, service treatment records reflect complaints of left foot pain, and post-service medical records reflect a current diagnosis of left foot plantar fasciitis, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for left foot plantar fasciitis.


ORDER

Entitlement to service connection for plantar fasciitis of the left foot is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


